Citation Nr: 9909735	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  94-07 327	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.

2. Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1980 to 
November 1981.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an October 1992 rating 
decision (that denied service connection for left ear hearing 
loss) and a September 1992 rating decision (that denied 
service connection for post-traumatic stress disorder (PTSD)) 
of the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (RO & IC) in St. Paul, Minnesota.  

In May 1996, the Board denied the veteran's claims for 
service connection for residuals of a right elbow injury and 
a sprain of the right ankle and foot.  At that time, it also 
remanded her claims of entitlement to service connection for 
PTSD and left ear hearing loss to the RO & IC for further 
evidentiary development. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the RO & IC. 

2. A psychiatric disorder was not present in service or until 
a number of years thereafter; any current psychiatric 
disorder is not shown to be related to service or any 
incident of service origin.

3. It is not shown that the veteran participated in combat, 
and the occurrence of an inservice stressor supporting a 
diagnosis of post-traumatic stress disorder has not been 
objectively confirmed.

4. A left ear hearing loss was noted on entrance into 
service, but there is no evidence that left ear hearing 
loss worsened during service and any current left ear 
hearing loss is not shown to be related to active service.

CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim for service connection for PTSD.  38 U.S.C.A. 
§§ 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).

2. Service connection for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1153, 1154, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for PTSD and left 
ear hearing loss.  The legal question to be answered, 
initially, is whether the veteran has presented evidence of 
well-grounded claims; that is, claims that are plausible.  If 
she has not presented well-grounded claims, her appeal must 
fail with respect to these claims and there is no duty to 
assist her further in the development of her claims.  
38 U.S.C.A. § 5107(a).  The Board notes, however, that VA and 
private treatment records were obtained and this matter was 
remanded in May 1996 for further evidentiary development.  No 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  As will be 
explained below, the Board finds that the veteran's claim for 
service connection for PTSD is not well grounded. 

Regarding the veteran's claim for service connection for left 
ear hearing loss, the Board finds that her claim is well 
grounded.  She has complained of a hearing loss that she 
alleges began in service, she is competent to state that she 
has had decreased hearing since that time and she has a 
current diagnosis of left ear hearing loss.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).


I.  Factual Background

When examined for service entry in March 1980, the veteran 
denied a history of hearing loss, ear trouble, depression and 
nervous trouble.  When examined the same day, there was no 
report of psychiatric or ear abnormality.  Audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
15
LEFT
35
30
30
        
40
40

The veteran was found qualified for active service.  Service 
medical records are entirely negative for complaints or 
treatment referable to a psychiatric disorder or left ear 
defective hearing.  On a report of medical history completed 
in November 1981, just prior to her separation from service, 
the veteran checked yes to having hearing loss and ear, nose 
or throat trouble.  She also checked yes to having frequent 
trouble sleeping, depression or excessive worry, loss of 
memory or amnesia and periods of unconsciousness.  According 
to the examiner's summary, her medical history also included 
a suicide attempt for which the veteran was not hospitalized 
and received no medical care, hearing loss that existed prior 
to service, an ovarian cyst, for which she underwent an 
exploratory procedure and organ removal, and depression and 
worry.  When examined for discharge that day, no psychiatric 
abnormality was described.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
30
25
30
LEFT
45
55
35
        
55
50

Post service, private and VA medical records and examination 
reports, dated from 1982 to 1998, are associated with the 
claims folder.  The records indicate that the veteran has 
been variously diagnosed with bipolar disorder, PTSD and 
borderline personality disorder.  Recommended treatment 
included prescribed medication and outpatient psychotherapy.  
The records also reflect the veteran's history of left ear 
hearing loss.

According to a November 1992 VA mental hygiene clinic (MHC) 
psychological evaluation, test results indicated that the 
veteran appeared to meet the criteria for PTSD.  The veteran 
reported three different traumatic events that generated PTSD 
symptoms: a narrow escape, a threat and a physical assault.  
The record shows the veteran also met all the criteria for 
major depressive episode.

A September 1993 statement documents that the Social Security 
Administration (SSA) determined the veteran to be totally 
disabled and eligible for disability benefits as of May 1993.

At her November 1993 personal hearing at the RO, the veteran 
testified that while in service she was hospitalized for two 
days for removal of a ruptured ovarian cyst.  According to 
the veteran, during a (gynecologic) examination, needles were 
used without anesthetic.  Thereafter, she said she 
experienced flashbacks of the procedure, had difficulty 
undergoing gynecologic examinations and found intercourse 
painful.  The veteran also testified to decreased left ear 
hearing for which she needed a hearing aid and said her right 
ear hearing had worsened.

The veteran underwent VA psychiatric examination in December 
1993.  She claimed PTSD as a result of an experience in the 
San Diego Naval Hospital when she was checked for 
endometriosis and had needles inserted into her vagina 
without anesthesia.  As a result, she said she became phobic 
regarding gynecologic examinations, had flashbacks of this 
problem and said intercourse was painful and produced 
flashbacks.  She denied nightmares or insomnia.  The veteran 
said Lithium was prescribed for her depression and she was 
compliant with taking it.  Diagnoses included a phobic 
reaction secondary to the veteran's alleged gynecological 
problem.  The VA examiner commented that the veteran appeared 
to have a circumscribed type of response rather than 
qualifying as a PTSD syndrome.  Further, she had a history of 
alcohol and marijuana abuse, in remission.  

Also in December 1993, the veteran underwent VA ear, nose and 
throat (ENT) examination.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
10
30
30
LEFT
45
35
20
        
35
35

Speech recognition on the Maryland CNC word list was 96 
percent in the veteran's right ear and 94 percent in her left 
ear.  Mild to moderate mixed loss in the veteran's left ear 
was diagnosed.

According to a February 1994 MHC consultation report the 
veteran was seen with provisional diagnoses of PTSD and 
depression.  The examiner diagnosed bipolar disorder, mixed 
and PTSD.  

In her July 1994 substantive appeal, the veteran said she was 
hospitalized in service for treatment of an ovarian cyst.  
She indicated that the examination involved insertion of six 
needles into her vagina on the right side of her cervix 
without use of anesthetic.  Thereafter, the veteran said she 
was unable to undergo gynecologic examination.

Pursuant to the Board's May 1996 remand, in September 1996, 
the veteran underwent VA ENT and audiologic examinations.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
25
35
45
LEFT
45
45
35
        
45
45

Speech recognition on the Maryland CNC word list was 94 
percent in the veteran's right ear and 94 percent in her left 
ear.  Audiologic test results indicated some decreased 
hearing since the veteran was last examined three years 
earlier.  Moderate to mild-moderate mixed hearing loss in the 
veteran's left ear was described.

The veteran underwent VA examination for PTSD in October 
1996.  In a lengthy and comprehensive report, the examiner 
reviewed the veteran's pre and post service medical history 
and noted the numerous reports of childhood physical, sexual 
and emotional abuse.  The veteran's medical records reflected 
that her father, grandfather and a neighbor perpetrated the 
sexual abuse, she was physically and emotionally abused by 
her mother and father and the veteran's father abandoned her 
when she was seven years old.  The veteran started drinking 
alcohol as a teenager and also used cannabis laced with angel 
dust.  She became pregnant and cared for a son for 
approximately two years after which he was adopted.  A 
stranger raped the veteran when she was eighteen years old.  

The VA psychiatrist noted the veteran's past psychiatric 
diagnoses and that she was repeatedly discharged from the MHC 
due to noncompliance with prescribed medications.  The 
veteran also had been drinking alcohol regularly since April 
1994.  Her medical history included a laparoscopy in 1981 and 
an ovarian cyst with culdocentesis between October 1980 and 
September 1981. 

Upon examination, the veteran complained of constant 
gynecologic and abdominal pain incurred in service.  
Psychological test results showed the veteran endorsed traits 
of the following personality disorders: avoidant, passive-
aggressive, self-defeating, paranoid, borderline and conduct 
disorder.  

The VA examiner also reviewed the veteran's various 
psychiatric diagnoses and observed that there were numerous 
discrepancies in information on the current psychiatric 
evaluation and in the veteran's claims file.  Diagnoses of 
all psychiatric disorders present included alcohol, cannabis 
and codeine dependence, in apparent remission, organic mood 
disorder, secondary to alcohol, cannabis and codeine 
dependence; borderline personality disorder; history of 
conduct disorder and traits of passive-aggressive personality 
disorder.  In the VA psychiatrist's opinion, there was no 
evidence of PTSD or bipolar affective disorder.  The VA 
examiner found no evidence to report that inservice treatment 
for an ovarian cyst was severe enough to have caused current 
psychiatric symptoms.  According to the physician, the 
veteran's chronic history of being an unreliable historian 
indicated that her recall of inservice treatment for an 
ovarian cyst was also unreliable and there was no inservice 
clinician's report that the treatment was severe.  Further, 
the VA psychiatrist said inservice stressors did not meet 
diagnostic criteria for PTSD and noted that the November 1992 
psychologist's evaluation that diagnosed PTSD omitted the 
culdocentesis she described in detail in July 1994.  
Moreover, the doctor observed that on the December 1993 VA 
examination report, the veteran described flashbacks to the 
inservice examination when having gynecologic examinations 
and with intercourse, but denied nightmares and insomnia.  

In a February 1998 statement, a VA ENT specialist responded 
to the RO & IC's request for an opinion as to whether the 
veteran's increased left ear hearing loss was due to natural 
progression in service or to an incident of service.  The VA 
physician noted that in March 1980, the veteran entered 
service with a significant hearing deficit in her left ear.  
In November 1981, at discharge, a screening audiogram showed 
some deterioration in left ear hearing and a drop in right 
ear hearing as well.  However, the doctor noted that later 
audiograms obtained in 1993 showed left ear hearing was 
essentially identical to the hearing test obtained upon 
induction to service in 1980.  The audiogram first obtained 
in November 1993 and repeated in December 1993 showed 
identical results.  Based upon these findings, the ENT 
specialist concluded that the audiogram at separation was 
inaccurate and that the veteran had not sustained any 
significant hearing loss in service.  The findings of the 
September 1996 audiogram showed some progression in bilateral 
hearing loss, with sensorineural hearing loss in the right 
ear and mixed type hearing loss in the left ear.  Therefore, 
the ENT specialist found that there was progression of 
hearing loss over the three-year period since 1993, but that 
hearing loss should be considered as a natural progression of 
the veteran's disease and had no relationship to her service.  
In the VA specialist's opinion, the veteran's hearing loss 
was unrelated to service.

II. Analysis

According to 38 U.S.C.A. § 1131, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of a psychosis or 
organic disease of the nervous system (e.g., sensorineural 
hearing loss) in service, its incurrence coincident with 
service will be presumed if it was manifest to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

A.  Service Connection for PTSD

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 126 F.3d 1464 (1997).

Service medical records are entirely negative for complaints 
or treatment of a psychiatric disorder.  A psychiatric 
disorder is not shown until many years after service 
discharge.  The record suggests that the depression, 
borderline personality disorder and bipolar disorder found in 
the 1990's were associated with the veteran's personal and 
familial difficulties.  In any case, a chronic psychiatric 
disorder, other than PTSD, has not been shown to be related 
to service or any incident of service origin.  Additionally, 
personality disorders are not considered to be diseases or 
injuries within the meaning of veteran's benefits 
legislation, and therefore are not eligible for service 
connection.  38 C.F.R. § 3.303(c).

Further, in order to establish service connection for PTSD, 
there must be medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 U.S.C.A. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997). 

The veteran's military personnel records confirm that that 
she did not have service during the Vietnam era and there is 
no reference to combat duty per se.  For example, no awards 
or decorations were noted, including awards for actual combat 
or for valor in combat.  Thus, the record does not show that 
the veteran was engaged in combat with the enemy.

In these circumstances, the veteran's assertions regarding 
her stressors are insufficient, standing alone, to establish 
that they actually occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In 
Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1991), the U.S. 
Court of Appeals for Veterans Claims (known as the U.S. Court 
of Veterans Appeals prior to March 1, 1999) held that 
"neither the appellant's military specialty...nor [her] 
service records, disclose that the nature of [her] duties 
exposed [her] to a more than ordinary stressful 
environment..." and that it was "reasonable, therefore, for 
the [Board] to require, in this case, some corroboration of 
the events that appellant alleges happened to [her]...."

Although the veteran has contended that service connection 
should be granted for PTSD, the record demonstrates that no 
psychiatric abnormality was found in service and, while she 
gave a history of depression and worry when examined for 
discharge, no psychiatric abnormality was found on discharge 
examination.  Furthermore, the veteran has submitted no 
evidence to show that she currently has PTSD.  In fact, in 
1998 a VA psychiatric examiner stated that there was no 
evidence of PTSD.  In short, no medical opinion or other 
medical evidence showing that the veteran currently has PTSD 
has been presented.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

In support of her assertions, the veteran points to the 
diagnosis of PTSD by a VA MHC psychologist in November 1992.  
However, as noted by the 1998 VA psychiatric examiner, 
inservice stressors did not meet diagnostic criteria for 
PTSD, and it also follows that this diagnosis is flawed 
because it was necessarily predicated on a rendition of 
events that the Board rejects as unsupported by the record.  
As the U.S. Court of Appeals for Veterans Claims has had 
occasion to note, the Board is entitled to be skeptical of a 
diagnosis of PTSD rendered many years following service based 
solely on a history related by the veteran, as the diagnosis 
can be no better than the facts alleged by her.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); see also Reonal v. Brown, 
5 Vet. App. 458, 460-461 (1993). (A medical opinion based 
upon an incomplete and inaccurate history is of no probative 
value.)   

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports her claim.  The evidence now 
of record fails to show that the veteran currently has PTSD.  
Thus, this claim may not be considered well grounded.  
38 U.S.C.A. §§ 1131, 5107(a); 38 C.F.R. § 3.303.  Since the 
claim is not well grounded, it must be denied.  See Edenfield 
v. Brown, 8 Vet. App. 384, 390 (1995).

Although the Board has disposed of the claim of entitlement 
to service connection for PTSD on a ground different from 
that of the RO & IC, that is, whether the veteran's claim is 
well grounded rather than whether she is entitled to prevail 
on the merits, the veteran has not been prejudiced by the 
Board's decision.  In assuming that the claim was well 
grounded the RO & IC accorded the veteran greater 
consideration than her claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

B. Service Connection for Left Ear Hearing Loss

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates than an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Intermittent or temporary flare-ups during service 
of a preexisting injury or disease do not constitute 
aggravation. Rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The U.S. Court of Appeals for Veterans 
Claims has held that service connection for aggravation of a 
disability includes only the degree by which the disability 
increased in severity during service.  Hensley v. Brown, 5 
Vet. App. 155 (1993).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss may not be 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley (citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  See 
also 38 C.F.R. § 3.385.

The veteran was found on the service entrance examination to 
have a left ear hearing loss.  Thus, she is not entitled to 
the presumption of soundness with respect to hearing loss in 
that ear since such condition clearly and unmistakably 
preexisted service.  38 C.F.R. § 3.304(b).  When examined a 
separation, it appeared that her left ear disability had 
worsened in service.  However, as noted in 1998 by the VA ENT 
specialist, later audiograms performed in 1993 showed left 
ear hearing that was essentially identical to the hearing 
test obtained at induction in 1980.  In the VA specialist's 
opinion, the audiogram findings obtained at discharge were 
inaccurate.  Thereafter, although the veteran had a hearing 
loss of the left ear when examined by VA in December 1993, 
this was nearly twelve years after separation and-aside from 
the fact that a hearing loss was shown to have preexisted 
service anyway-the one-year presumption could not apply.  
38 C.F.R. §§ 3.307, 3.309. 
Moreover, the VA examiner in 1998 found that 1993 audiogram 
results were essentially identical to findings in 1980.

A veteran is generally required to have medical evidence of a 
nexus between current hearing loss and service to be awarded 
service connection.  See Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd per curiam, 78 F. 3d 604 (Fed.Cir. 1996) 
(table) (regarding the requirements of a well-grounded 
claim); compare Savage, supra (regarding the veteran's 
competence to relate that his hearing loss has been 
maintained since service, well grounding the service-
connection claim).  The veteran in this case, however, does 
not have much in any medical data to support her claim.  The 
September 1996 VA examination report indicated that she had 
mixed hearing loss in her left ear, but there was no 
indication that her hearing had worsened in service or was 
related to an incident thereof.

Moreover, the February 1998 VA ENT opinion weighs heavily 
against the veteran's claim.  The ENT specialist said it more 
likely than not that the veteran's current hearing loss was 
associated to the natural progression of the hearing loss.  
Further, she has not submitted evidence to show that her 
current left ear hearing loss was caused or aggravated by 
service or any incident thereof.  Medical evidence of the 
onset of hearing loss outweighs the opinion of the veteran as 
a layperson, regarding the etiology of her current hearing 
loss.  Compare Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995).    

Therefore, after careful review of the evidence of record, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim that her left ear hearing loss 
worsened during active service, within the meaning of the 
cited legal authority.  Left ear hearing loss was not 
incurred in or aggravated by service and the veteran's claim 
must be denied.  38 C.F.R. §§ 3.303, 3.304, 3.306.  The 
evidence is not so evenly balanced that there is doubt 
regarding any material issue.  38 U.S.C.A. § 5107.

Finally, the Board notes that SSA found the veteran totally 
disabled as of May 1993.  While the exact nature of the 
veteran's disability (or disabilities), for SSA purposes, is 
unclear and may include her psychiatric and hearing 
disorders, nevertheless, it has not been averred that the SSA 
decision or records support such decision serve to establish 
that the claimed conditions had their onset in service or are 
otherwise related thereto.  Thus, the inability of the RO to 
obtain these does not preclude reaching an equitable decision 
on the matters on appeal.


ORDER

Service connection post-traumatic stress disorder is denied.

Service connection for left ear hearing loss is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

- 15 -






